OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and petition dismissed. We cannot say that “the penalty of [termination] . . . shocks the judicial conscience” (Matter of Kelly v Safir, 96 NY2d 32, 40 [2001]; see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 234-235 [1974]).
Concur: Chief Judge Lippman and Judges Read, Smith, Pigott, Rivera and Abdus-Salaam.